DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 05/016/22, for application number 16/457,930 has been received and entered into record.  Claims 1, 4-8, and 16 have been amended.  Therefore, Claims 1-20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 112
Claims 1 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “standard length” in claim 1 is a relative term which renders the claim indefinite. The term “standard length” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, it is unclear what is to be considered a channel of “standard length,” as required by the claim limitation.  For the purposes of examination, a “channel of standard length” is interpreted to be a channel that is not considered a short-reach channel.  


Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejections under 35 U.S.C. 112 are overcome.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9-11, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al., US Pat. Appln. Pub. No. 2018/0181525, in view of Lindsay, US Pat. Appln. Pub. No. 2010/0325463, and further in view of Diab et al., US Pat. Appln. Pub. No. 2013/0265895 (Diab ‘895).
Regarding Claim 1, Iyer discloses an apparatus [Fig. 7] comprising: 
physical layer (PHY) circuitry comprising a physical coding sublayer [Fig. 7]; 
a PHY Interface for the PCI Express (PIPE)-based interface to couple the PHY circuitry to a media access control (MAC) layer, wherein the PIPE-based interface defines a plurality of pins for signals between the PHY circuitry and the MAC layer, and the plurality of pins comprises: a set of data pins, a set of command pins, a set of status pins, and a plurality of control pins, wherein the plurality of control pins are dedicated to carry a control signal to indicate a control setting [PIPE interface with dedicated wires for datapath signals, asynchronous control and status signals, and latency-sensitive control and status signals, and maps remaining control and status signals to registers which can be accessed over a small number of pins such as wires facilitating data transmission of 4-bits, 8-bits, etc. per direction (i.e. dedicated wires for control and status signals), par 64, ll. 16-25]. 
However, Iyer does not explicitly teach power control signals; and wherein the PHY circuitry is configured to alternatively support at least two different power control settings; and wherein the at least two power control settings comprise a standard power control setting associated with the channels of a standard length and a reduced power control setting associated with short reach channels shorter than the standard length, and the PHY circuitry is to apply parameters corresponding to the particular control setting during transmission of data by the PHY circuitry based on the power control signal.
In the analogous art of power management of interconnect architecture, Lindsay teaches power control signals [PHY core sending a signal to the MAC to transition from low power to full power, par 29, ll. 4-10]; and wherein the PHY circuitry is configured to alternatively support at least two different power control settings [PHY core initiates transition from low power mode to a full power mode, par 13, ll. 5-9], and wherein the PHY circuitry is to apply parameters corresponding to the particular control setting during transmission of data by the PHY circuitry based on the power control signal [PCI-E core may be transitioned from a low power PCI-E state to a full power PCI-E state when PHY core initiates transition from low power mode to full power mode; receiving a stimulus at the PHY core in low power mode that packets may be arriving, to send into full power, and vice versa (i.e. during data transmission by PHY circuitry, since packets are received by network interface controller 202 via the network interface, i.e. Ethernet 212, the data in the packet enters the network interface controller 202 at the PHY core 204, and is then transmitted to the MAC 206 for processing), Fig. 3, 4; par 13, ll. 5-9; par 26].
It would have been obvious to one of ordinary skill in the art, having the teachings of Iyer and Lindsay before him before the effective filing date of the claimed invention, to incorporate the power control settings as taught by Lindsay in to the apparatus as disclosed by Iyer, to provide a method of reducing power consumption [Lindsay, par 4, 5].
However, the combination of Iyer and Lindsay does not explicitly teach a power control setting associated with channels of a standard length and a reduced power control setting associated with short reach channels shorter than the standard length.
In the analogous art of power management of communication infrastructure, Diab ‘895 teaches a power control setting associated with channels of a standard length and a reduced power control setting associated with short reach channels shorter than the standard length [one PHY operating mode for 10 Gbit/s operation to support a short-reach cable link, and another can be defined to support a long-reach cable link, par 12, ll. 12-19].
 It would have been obvious to one of ordinary skill in the art, having the teachings of Iyer, Lindsay, and Diab ‘895 before him before the effective filing date of the claimed invention, to incorporate the power control settings as taught by Diab ‘895 into the apparatus as disclosed by Iyer and Lindsay, to allow for resilient operation to provide energy efficiency and meet performance objectives [Diab ‘895, par 5].
Regarding Claim 2, Iyer, Lindsay, and Diab ‘895 disclose the apparatus of Claim 1.  Lindsay further discloses wherein the power control signal is based on values permanently set at the plurality of power control pins, and the values comprise a code to identify the particular power control setting [low power PCI-E state L1 and full power PCI-E state L0 each with the respective set values of L1 and L0, par 25, ll. 7-9].
Regarding Claim 3, Iyer, Lindsay, and Diab ‘895 disclose the apparatus of Claim 1.  Lindsay further discloses wherein the power control signal is to be sent from the MAC layer on the plurality of power control pins [MAC asserts signal to PCI-E cores to initiate transition from low-power to full power PCI-E state, par 29, ll. 11-14].  
However, Iyer, Lindsay, and Diab ‘895 do not explicitly teach wherein the signal specifies a binary value comprising two or more bits to identify the particular power control setting.
Examiner notes, however, devices which operate “on basically the same principle and in the same manner” where the differences, in addition to being well-known, “solve no stated problem and would be an obvious matter of design choice within the skill of the art” are obvious variations of one another and thus not patentably distinct.  See In re Kuhle, 188 USPQ 7 (CCPA 1975).  As such, the specific binary values of the signals as required by Claim 3 appear to simply be a design choice, and perform the same function of indicating a power control setting. 
Regarding Claim 9, Iyer, Lindsay, and Diab ‘895 disclose the apparatus of Claim 1.  Lindsay further discloses the apparatus further comprising a PHY integrated circuit (IC) device comprising the PHY circuitry and the interface, wherein the PHY IC device is discrete from the MAC layer [PHY core 116 separate from MAC 118, Fig. 1].
Regarding Claim 10, Iyer, Lindsay, and Diab ‘895 disclose the apparatus of Claim 1.  Iyer discloses an apparatus containing the PHY circuitry and interface [102, Fig. 1; Fig. 7].  However, the combination of Iyer, Lindsay, and Diab ‘895 does not explicitly teach wherein the apparatus comprises a microcell.
Examiner notes, however, devices which operate “on basically the same principle and in the same manner” where the differences, in addition to being well-known, “solve no stated problem and would be an obvious matter of design choice within the skill of the art” are obvious variations of one another and thus not patentably distinct.  See In re Kuhle, 188 USPQ 7 (CCPA 1975).  As such, the apparatus being a microcell as required by Claim 10 appears to simply be a design choice, and performs the same function of an apparatus containing the same PHY circuitry and interface. 
Regarding Claim 11, Iyer, Lindsay, and Diab ‘895 disclose the apparatus of Claim 1.  Iyer further discloses wherein the parameters comprise one or more of a transmitter swing parameter, a receiver equalization parameter, a clock recovery parameter, and a link training state machine parameter [PIPE interface with dedicated wires for datapath signals, asynchronous control and status signals, and latency-sensitive control and status signals, and maps remaining control and status signals to registers which can be accessed over a small number of pins such as wires facilitating data transmission of 4-bits, 8-bits, etc. per direction; MAC layer (which receives parameters from PHY layer via PIPE) includes state machine for link training, par 64, ll. 16-25; par 62, ll. 21-24].
Regarding Claim 16, Iyer discloses a system comprising: media access control (MAC) circuitry; and physical layer (PHY) circuitry discrete from the MAC, comprising a physical coding sublayer [Fig. 7].  The remainder of Claim 16 repeats the same limitations as recited in Claim 1, and thus is rejected accordingly. 
Regarding Claim 17, Iyer, Lindsay, and Diab ‘895 disclose the system of Claim 16.  Lindsay further discloses the apparatus further comprising a multi-chip package device comprising the MAC circuitry and the PHY circuitry, wherein the PHY circuitry is to provide an interconnect for devices internal to the multi-chip package device [Chipset 108 and network interface controller 114, Fig. 1].  
Regarding Claim 18, Iyer, Lindsay, and Diab ‘895 disclose the system of Claim 17.  Iyer further discloses wherein the PHY circuitry is to further provide a port to connect to devices external to the multi-chip package device over a link [physical layer 220 can transmit to an external device, Fig. 2; par 46, 47].
Regarding Claim 19, Iyer, Lindsay, and Diab ‘895 disclose the system of Claim 18.  Iyer further discloses wherein the PHY circuitry is to implement a physical layer of the link according to a particular interconnect protocol [physical layer 220 can transmit to an external device; a link necessarily requires a protocol, Fig. 2; par 46, 47].
Regarding Claim 20, Iyer, Lindsay, and Diab ‘895 disclose the system of Claim 16.  Iyer further discloses wherein the interface comprises a PHY Interface for the PCI Express (PIPE)-based interface [PIPE interface with dedicated wires for datapath signals, asynchronous control and status signals, and latency-sensitive control and status signals, and maps remaining control and status signals to registers which can be accessed over a small number of pins such as wires facilitating data transmission of 4-bits, 8-bits, etc. per direction, par 64, ll. 16-25].
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Iyer, Lindsay, and Diab ‘895, and further in view of Diab et al., US PGPub 2013/0139027 (Diab ‘027).
Regarding Claim 4, Iyer, Lindsay, and Diab ‘895 disclose the apparatus of Claim 1.  Lindsay further discloses wherein the at least two power control settings comprise a standard power control setting and an alternative power control setting [low power PCI-E state L1 and full power PCI-E state L0 each with the respective set values of L1 and L0, par 25, ll. 7-9].  However, the combination of Iyer, Lindsay, and Diab ‘895 do not explicitly teach a plurality of power control settings associated with short reach channels.
In the analogous art of Ethernet device transmission, Diab ‘027 teaches a plurality of power control settings associated with short reach channels [the greater than 10Gbit/s PHY can be designed to support variable rates above 10 Gbit/s and short reach modes under all speeds, par 23, ll. 7-9].
It would have been obvious to one of ordinary skill in the art, having the teachings of Iyer, Lindsay, Diab ‘895, and Diab ‘027 before him before the effective filing date of the claimed invention, to incorporate the short reach modes and their respective speeds, as taught by Diab ‘027, into the apparatus as disclosed by Iyer, Lindsay, and Diab ‘895, to accommodate the various transmission rates required for Ethernet performance [Diab ‘027, par 5].
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Iyer,  Lindsay, Diab ‘895, and Diab ‘027, and further in view of Sartain, US Pat. Appln. Pub. No. 2009/0164825.
Regarding Claim 8, Iyer, Lindsay, Diab ‘895, and Diab ‘027 disclose the apparatus of Claim 4.  However, while Diab ‘027 discloses a plurality of power control settings associated with short reach channels [one PHY operating mode for 10 Gbit/s operation to support a short-reach cable link, and another can be defined to support a long-reach cable link, par 12, ll. 12-19], the combination of references does not explicitly teach wherein alternating current (AC) coupling is to be used in the standard power control setting and direct current (DC) coupling is to be used in the alternative power control setting.
In the analogous art of power management, Sartain teaches alternating current (AC) coupling is to be used in the standard power control setting and direct current (DC) coupling is to be used in the alternative power control setting [During normal operation, AC input is coupled to AC input of the system power supply 130; upon detection of utility power loss, then system receives DC power from the battery, par 18, 19].
It would have been obvious to one of ordinary skill in the art, having the teachings of Iyer, Lindsay, Diab ‘895, Diab ‘027, and Sartain before him before the effective filing date of the claimed invention, to incorporate the power settings as taught by Sartain into the apparatus as disclosed by Iyer, Lindsay, Diab ‘895, and Diab ‘027 to provide uninterrupted power to the system via backup power [Sartain, par 4].
Claims 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer in view of Diab ‘895.
Regarding Claim 12, Iyer discloses an apparatus [Fig. 1, 7] comprising: 
a media access control (MAC) layer block comprising: 
state machine logic to implement a link training and status state machine of a particular interconnect protocol [MAC layer includes state machines for link training, flow control, and status logic, par 62, ll. 21-24]; and 
circuitry to generate signals according to the particular interconnect protocol [PHY layer 715 containing physical coding sublayer, Fig. 7]; and 
a PHY Interface for the PCI Express (PIPE)-based interface to couple to a physical layer device to implement at least a physical coding sublayer of a physical layer, wherein the interface comprises a set of data pins, a set of command pins, a set of status pins, and a plurality of control pins, wherein the plurality of control pins are dedicated to carry a control signal to indicate a particular control setting to be implemented on the physical layer device [PIPE interface with dedicated wires for datapath signals, asynchronous control and status signals, and latency-sensitive control and status signals, and maps remaining control and status signals to registers which can be accessed over a small number of pins such as wires facilitating data transmission of 4-bits, 8-bits, etc. per direction; (i.e. dedicated wires for control and status signals), par 64, ll. 16-25].
However, Iyer does not explicitly teach power control signals; a physical layer device implementing one of two power control settings, and wherein the circuitry is further to generate a value at the power control pins to indicate the particular power control setting to the physical layer device and the particular power control setting comprises settings for a short-reach link.  
In the analogous art of communication architecture, Diab ‘895 teaches power control signals [PHY selects one of a plurality of operating modes; selection of an operating mode would require a signal to indicate the selection, par 12, ll. 7-12];  a physical layer device implementing one of two power control settings [PHY can operate either in a plurality of operating modes, par 12, ll. 12-19], and wherein the circuitry is further to generate a value at the power control pins to indicate the particular power control setting to the physical layer device and the particular power control setting comprises settings for a short-reach link [one PHY operating mode for 10 Gbit/s operation to support a short-reach cable link, par 12, ll. 12-19].
It would have been obvious to one of ordinary skill in the art, having the teachings of Iyer and Diab ‘895 before him before the effective filing date of the claimed invention, to incorporate the power modes as taught by Diab ‘895 into the apparatus as disclosed by Iyer, to allow for resilient operation to provide energy efficiency and meet performance objectives [Diab ‘895, par 5]. 
Regarding Claim 13, Iyer and Diab ‘895 disclose the apparatus of Claim 12.  Iyer further discloses wherein the particular interconnect protocol comprises one of a protocol based on PCIe, USB, SATA, Display Port, or Converged IO [PIPE interface with dedicated wires for datapath signals, asynchronous control and status signals, and latency-sensitive control and status signals, and maps remaining control and status signals to registers which can be accessed over a small number of pins such as wires facilitating data transmission of 4-bits, 8-bits, etc. per direction, par 64, ll. 16-25].
Regarding Claim 15, Iyer and Diab ‘895 disclose the apparatus of Claim 12.  Iyer further discloses the apparatus further comprising a multi-chip package comprising the MAC layer block and the physical layer device [chipset 108 and network interface controller 114 connecting PHY core and MAC, Fig. 1], and Diab ‘895 further discloses wherein the physical layer device is to interconnect at least a portion of devices in the multi-chip package using the short-reach link, and the particular power control setting is to be indicated based on inclusion of the physical layer device in the multi-chip package [one PHY operating mode for 10 Gbit/s operation to support a short-reach cable link, par 12, ll. 12-19].
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Iyer and Diab ‘895, and further in view of Lindsay.
Regarding Claim 14, Iyer and Diab ‘895 disclose the apparatus of Claim 12.  However, Iyer and Diab ‘895 do not explicitly teach the apparatus further comprising a power setting detector to determine that the particular power control setting is to be applied and cause the particular power control setting to be indicated at the power control pins of the interface.
In the analogous art of power management of interconnect architecture, Lindsay teaches the apparatus further comprising a power setting detector to determine that the particular power control setting is to be applied and cause the particular power control setting to be indicated at the power control pins of the interface [PHY core 204 communicates a signal to MAC 206 to initiate transition from low power to full power mode (MAC detecting the power control setting from PHY core), par 29, ll. 1-10].
It would have been obvious to one of ordinary skill in the art, having the teachings of Iyer, Diab ‘895, and Lindsay before him before the effective filing date of the claimed invention, to incorporate the power settings as taught by Lindsay, into the apparatus as disclosed by Iyer and Diab ‘895, provide a method of reducing power consumption [Lindsay, par 4, 5].

Response to Arguments
Applicant’s arguments filed 05/16/22 with regards to the newly presented claim amendments have been considered but are moot due to the new rejection based on the newly cited portions of the references previously presented.  
Applicant's remaining arguments filed 05/16/22 have been fully considered but they are not persuasive.
Applicant argues Lindsay does not discuss a PIPE-based interface and does not discuss sending a power control signal over dedicated pins, as well as different power control settings that may be alternatively applied to the operation or active transmission of data by the PHY.
Examiner notes the rejection does not rely on Lindsay in addressing the limitations regarding a PIPE-based interface, sending a power control signal over dedicated pins, nor  different power control settings that may be alternatively applied to the operation or active transmission of data by the PHY.  Instead, Lindsay, as shown in the rejection above as previously presented, is relied upon to address power control signals and alternatively supporting two different power control settings.  The remaining portions of the claim limitations are addressed by Iyer and Diab ‘895.   
No additional arguments were made as to the claims.  As such, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047. The examiner can normally be reached M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul Yen/Primary Examiner, Art Unit 2186